DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed on December 7, 2020, claims 52, 62, 72, and 73 have been amended.
Claims 52-73 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 10-11, and 13-16 of U.S. Patent No. 10,318,578 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because every single limitation recited by the instant claims is fully enabled by corresponding claim limitations in the ‘578 patent as detailed below:
Instant Application
U.S. Patent No. 10,318,578 B2
52. A method for adjusting a recording priority of a media asset based on a conversation pertaining to the media asset, the method comprising: 
	parsing an utterance received at a continuous listening device to extract a first plurality of words; 
	determining, based on the parsing, whether the utterance comprises an instruction for the continuous listening device; 
	in response to determining that the utterance does not comprise the instruction for the continuous listening device: 

		retrieving a plurality of keywords associated with the media asset; 
	comparing the first plurality of words to the plurality of keywords to determine whether a match exists between the first plurality of words and the plurality of keywords; and
	in response to determining that a match exists, updating, in the data structure, a recording priority of the media asset, wherein the recording priority is used to resolve a storage conflict.

	receiving, from a continuous listening device, an audio clip of an utterance of a user, wherein the audio clip was recorded while the continuous listening device was in a passive listening state; 
based on receiving the audio clip: 
	inputting the audio clip into a natural language understanding process; 

	retrieving, from memory, a data structure indicating a first media asset currently stored or scheduled to be stored on a storage device associated with the user; 
	extracting, from the data structure indicating the first media asset, an indication of the first media asset; 
	based on extracting the indication of the first media asset, transmitting, to a database, a data packet containing a query for a plurality of keywords associated with the first media asset; 
	receiving, based on transmitting the data packet containing the query to the database, a data packet containing the plurality of keywords associated with the first media asset; 
	extracting, from the data packet, the plurality of keywords associated with the first media asset; 
	comparing the first plurality of words to the plurality of keywords associated with the first media asset to determine whether there is a match between the first plurality of words and the plurality of keywords, wherein determining whether there is the match includes determining whether at least one of the first plurality of words matches at least one of the plurality of keywords, and wherein the match indicates that the user was discussing the first media asset; 
based on determining that there is the match: 
	storing, in a user profile associated with the user, a first indication that the user was discussing the first media asset; 
	searching the user profile for indications that the user was discussing the first media asset; 
	based on searching the user profile, retrieving, from the user profile, at least one indication that the user was discussing the first media asset, wherein each of the at least one indications comprises a respective time stamp, of a plurality of time stamps, corresponding to a time at which the user discussed the first media asset; 
	extracting from the at least one indication, a first time stamp; 
	determining a measure of a total number of indications, wherein the measure of the total number of indications is a frequency that the user discusses the first media asset, by: 
		calculating an amount of time between a first time corresponding to the first time stamp and a second time, wherein the second time corresponds to a time at which the audio clip was recorded; and 

	determining that the measure meets a threshold measure; and 
	based on determining that the measure meets the threshold measure, updating a priority, associated with recording, of the first media asset to a first priority at the storage device associated with the user.


54. The method of claim 52, further comprising: 
	storing, in a user profile, a first indication that the utterance refers to the media asset; 
	searching the user profile for additional indications of utterances referring to the media asset; 
	based on searching the user profile, retrieving, from the user profile, at least one additional indication of an utterance referring to the media asset; 
	determining, based on the at least one indication, a measure of a total number of indications; and 
	updating the recording priority of the media asset based on the total number of indications.

55. The method of claim 54, wherein the measure of the total number of indications is a frequency at which utterances refer to the media asset, wherein determining the measure comprises: 
	extracting, from the at least one indication, a first timestamp; 
	calculating an amount of time between a first time corresponding to the first timestamp and a second time, wherein the second time is when the utterance was received at the continuous listening device; and 
	calculating the frequency based on both the amount of time and a number of timestamps corresponding to times between the first time and the second time.

56. The method of claim 54, wherein updating the recording priority of the media asset comprises: 

	in response to determining that the measure meets the threshold measure, updating the recording priority.

57. The method of claim 52, wherein updating the recording priority further comprises: 
	determining that the utterance has a negative context; 
	storing an indication of the utterance in a user profile; 
	determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset, wherein a first subset of the total number comprises indications associated with a positive context and a second subset of the total number comprises indications associated with the negative context; 
	comparing the first subset of indications associated with the positive context with the second subset of indications associated with the negative context; and
	adjusting the recording priority based on the comparing.
5. The method of claim 1, further comprising: 
	determining a context of the audio clip, wherein the context of the audio clip indicates whether the user is speaking positively or negatively about the first media asset; 
	associating, with the first indication, an indication of a negative context; 
	wherein the measure is a difference between a total number of indications associated with the negative context and a total number of indications associated with a positive context, wherein the difference is greater than zero if the total number of indications associated with the negative context is less than the total number of indications associated with the positive context; and 
	wherein updating the priority comprises increasing the priority to the first priority if the difference is greater than zero and decreasing the priority to the first priority if the difference is less than zero.
58. The method of claim 57, wherein determining that the utterance has the negative context comprises: 
	comparing the first plurality of words to a negative word database, wherein the negative word database comprises at least one data structure indicating negative words; and 
	determining that at least one word of the first plurality of words is contained in the negative word database.
6. The method of claim 5, wherein determining the context of the speech comprises: 
	comparing the data structure containing the first plurality of words to a negative word database, wherein the negative word database comprises at least one data structure indicating negating words; and 
	wherein associating, with the first indication, the indication of the negative context is based on determining that at least one word of the first plurality of words is contained in the negative word database.
59. The method of claim 57, wherein determining that the utterance has the negative context comprises: 
	comparing the utterance to a tone database to determine a tone of the utterance, wherein the tone of the utterance is a non-etymological indication of whether the utterance refers to the media asset positively or negatively; and 
	determining that the tone of the utterance is a negative tone based on comparing the utterance to the tone database.
7. The method of claim 5, wherein determining the context of the speech comprises: 
	comparing the audio clip to a tone database to determine a tone of the audio clip, wherein the tone of the audio clip is a non-etymological indication of whether the user is speaking positively or negatively about the first media asset; 
	determining that the tone of the audio clip is a negative tone based on comparing the audio clip to the tone database; and 
	wherein associating, with the first indication, the indication of the negative context is based on 

	storing an indication of the utterance in a user profile; 
	determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset; 
	accessing, from memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of threshold measures is associated with a respective priority; 
	comparing the measure to the plurality of threshold measures; 
	determining, based on the comparing, a respective priority of the plurality of priorities that corresponds to the threshold measure; and 
	updating the recording priority to the associated priority.
4. The method of claim 1, further comprising: 
	accessing, from the memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of measures is associated with a respective priority; 
	wherein determining that the measure of the total number of indications that the user was discussing the first media asset meets the threshold measure comprises comparing the measure to the plurality of threshold measures to determine the threshold measure that includes the measure; and 
	wherein updating the priority comprises determining the priority corresponding to the threshold measure, wherein the first priority is set to be the priority corresponding to the threshold measure, and wherein the first priority controls deletion of the first media asset or controls whether the first media asset is recorded in case of conflict.
61. The method of claim 52, further comprising: 
	comparing the utterance to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the utterance, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users; 
	in response to determining that the utterance matches an audio signature of a user from the plurality of users based on the comparing, retrieving the user profile of the user; and 
	storing, in the user profile, a first indication that the utterance of the user refers to the media asset.
2. The method of claim 1, further comprising: 
	comparing the audio clip to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the audio clip, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users; 
	determining, based on comparing the audio clip to the plurality of audio signatures, that the user spoke in the audio clip; and 
	accessing the user profile based on determining that the user spoke in the audio clip.
62. A system for adjusting a recording priority of a media asset based on a conversation pertaining to the media asset, the system comprising: 
	control circuitry configured to: 
	parse an utterance received at a continuous listening device to extract a first plurality of words; 
	determine, based on the parsed utterance, whether the utterance comprises an instruction for the continuous listening device; 
	in response to the determination that the utterance does not comprise the instruction for the continuous listening device: 
		identify an indication of a media asset in a data structure comprising (1) indications of media assets scheduled for storage in a storage device and (2) recording priorities for the media assets, wherein the recording priority of a respective media asset indicates 
		retrieve a plurality of keywords associated with the media asset; 
	compare the first plurality of words to the plurality of keywords to determine whether a match exists between the first plurality of words and the plurality of keywords; and
	in response to determining that a match exists, update, in the data structure, a recording priority of the media asset, wherein the recording priority is used to resolve a storage conflict.

control circuitry configured to: 
	receive, from a continuous listening device, an audio clip of an utterance of a user, wherein the audio clip was recorded while the continuous listening device was in a passive listening state; 
based on receiving the audio clip: 
	input the audio clip into a natural language understanding process; 
	receive, as an output of the natural language understanding process, a data structure containing a first plurality of words; 
	retrieve, from memory, a data structure indicating a first media asset currently stored or scheduled to be stored on a storage device associated with the user; 

	based on extracting the indication of the first media asset, transmit, to a database, a data packet containing a query for a plurality of keywords associated with the first media asset; 
	receive, based on transmitting the data packet containing the query to the database, a data packet containing the plurality of keywords associated with the first media asset; 
	extract, from the data packet, the plurality of keywords associated with the first media asset; 
	compare the first plurality of words to the plurality of keywords associated with the first media asset to determine whether there is a match between the first plurality of words and the plurality of keywords, wherein determining whether there is the match includes determining whether at least one of the first plurality of words matches at least one of the plurality of keywords, and wherein the match indicates that the user was discussing the first media asset; 
	based on determining that there is the match: 
	store, in a user profile associated with the user, a first indication that the user was discussing the first media asset; 
	search the user profile for indications that the user was discussing the first media asset; 
	based on searching the user profile, retrieve, from the user profile, at least one indication that the user was discussing the first media asset, wherein each of the at least one indications comprises a respective time stamp, of a plurality of time stamps, corresponding to a time at which the user discussed the first media asset; 
	extract from the at least one indication, a first time stamp; 
	determine a measure of a total number of indications, wherein the measure of the total number of indications is a frequency that the user discusses the first media asset, by: 
		calculating an amount of time between a first time corresponding to the first time stamp and a second time, wherein the second time corresponds to a time at which the audio clip was recorded; and 
		calculating the frequency based on both the amount of time and an amount of time stamps corresponding to times between the first time and the second time; 
	determine that the measure meets a threshold measure; and 
	based on determining that the measure meets the threshold measure, update a priority, associated 


64. The system of claim 62, wherein the control circuitry is further configured to: 
	store, in a user profile, a first indication that the utterance refers to the media asset; 
	search the user profile for additional indications of utterances referring to the media asset; 
	based on the search of the user profile, retrieve, from the user profile, at least one indication of an utterance referring to the media asset; 
	determine, based on the at least one indication, a measure of a total number of indications; and 
	update the recording priority of the media asset based on the total number of indications.

65. The system of claim 64, wherein the measure of the total number of indications is a frequency at which utterances refer to the media asset, wherein the control circuitry is further configured to determine the measure by: 
	extracting, from the at least one indication, a first timestamp; 
	calculating an amount of time between a first time corresponding to the first timestamp and a second time, wherein the second time is when the utterance was received; and 
	calculating the frequency based on both the amount of time and a number of timestamps corresponding to times between the first time and the second time.

66. The system of claim 64, wherein the control circuitry is further configured to update the recording priority of the media asset by: 
	determining whether the measure meets a threshold measure; and 


67. The system of claim 62, wherein the control circuitry is further configured to update the recording priority by: 
	determining that the utterance has a negative context; 
	storing an indication of the utterance in a user profile; 
	determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset, wherein a first subset of the total number comprises indications associated with a positive context and a second subset of the total number comprises indications associated with the negative context; 
	determining whether the first subset of indications associated with the positive context is larger than the second subset of indications associated with the negative context; 
	in response to determining that the first subset is not larger than the second subset, decreasing the recording priority; and 
	in response to determining that the first subset is larger than the second subset, increasing the recording priority.
14. The system of claim 10, wherein the control circuitry is further configured to: 
	determine a context of the audio clip, wherein the context of the audio clip indicates whether the user is speaking positively or negatively about the first media asset; 
	associate, with the first indication, an indication of a negative context; 
	wherein the measure is a difference between a total number of indications associated with the negative context and a total number of indications associated with a positive context, wherein the difference is greater than zero if the total number of indications associated with the negative context is less than the total number of indications associated with the positive context; and 
	wherein the control circuitry is configured to update the priority by increasing the priority to the first priority if the difference is greater than zero and decreasing the priority to the first priority if the difference is less than zero.
68. The system of claim 67, wherein the control circuitry is further configured to determine that the utterance has the negative context by: 
	comparing the first plurality of words to a negative word database, wherein the negative word database comprises at least one data structure indicating negative words; and 
	determining that at least one word of the first plurality of words is contained in the negative word database.
15. The system of claim 14, wherein the control circuitry is configured to determine the context of the speech by: 
	comparing the data structure containing the first plurality of words to a negative word database, wherein the negative word database comprises at least one data structure indicating negating words; and 
	wherein the control circuitry is configured to associate, with the first indication, the indication of the negative context based on determining that at least one word of the first plurality of words is contained in the negative word database.
69. The system of claim 67, wherein the control circuitry is further configured to determine that the utterance has the negative context by: 
	comparing the utterance to a tone database to determine a tone of the utterance, wherein the tone of the utterance is a non-etymological indication of whether the utterance refers to the media asset positively or negatively; and 
	determining that the tone of the utterance is a negative tone based on comparing the utterance to the tone database.
16. The system of claim 14, wherein the control circuitry is configured to determine the context of the speech by: 
	comparing the audio clip to a tone database to determine a tone of the audio clip, wherein the tone of the audio clip is a non-etymological indication of whether the user is speaking positively or negatively about the first media asset; 
	determining that the tone of the audio clip is a negative tone based on comparing the audio clip to the tone database; and 
	wherein the control circuitry is configured to associate, with the first indication, the indication of the 

	storing an indication of the utterance in a user profile; 
	determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset; 
	accessing, from memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of threshold measures is associated with a respective priority; 
	comparing the measure to the plurality of threshold measures; 
	determining, based on the comparison, a respective priority of the plurality of priorities that corresponds to the threshold measure; and 
	updating the recording priority to the respective priority.
13. The system of claim 10, wherein the control circuitry is further configured to: 
	access, from the memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of measures is associated with a respective priority; 
	wherein the control circuitry is configured to determine that the measure of the total number of indications that the user was discussing the first media asset meets the threshold measure by comparing the measure to the plurality of threshold measures to determine the threshold measure that includes the measure; and 
	wherein the control circuitry is configured to update the priority by determining the priority corresponding to the threshold measure, wherein the first priority is set to be the priority corresponding to the threshold measure, and wherein the first priority controls deletion of the first media asset or controls whether the first media asset is recorded in case of conflict.
71. The system of claim 62, wherein the control circuitry is further configured to: 
	compare the utterance to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the utterance, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users; 
	in response to the determination that the utterance matches an audio signature of a user from the plurality of users based on the comparing, retrieve the user profile of the user; and 
	store, in the user profile, a first indication that the utterance of the user refers to the media asset.
11. The system of claim 10, wherein the control circuitry is further configured to: 
	compare the audio clip to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the audio clip, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users; 
	determine, based on comparing the audio clip to the plurality of audio signatures, that the user spoke in the audio clip; and 
	access the user profile based on determining that the user spoke in the audio clip.
72. The system of claim 62 wherein the control circuitry is further configured to control deletion of the media asset and resolve storage conflicts with the media asset based on the recording priority of the media asset.
13. The system of claim 10, wherein the control circuitry is further configured to: 
	access, from the memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of measures is associated with a respective priority; 
	wherein the control circuitry is configured to determine that the measure of the total number of indications that the user was discussing the first media asset meets the threshold measure by comparing the measure to the plurality of threshold measures to determine the threshold measure that includes the measure; and 


4. The method of claim 1, further comprising: 
	accessing, from the memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of measures is associated with a respective priority; 
	wherein determining that the measure of the total number of indications that the user was discussing the first media asset meets the threshold measure comprises comparing the measure to the plurality of threshold measures to determine the threshold measure that includes the measure; and 
	wherein updating the priority comprises determining the priority corresponding to the threshold measure, wherein the first priority is set to be the priority corresponding to the threshold measure, and wherein the first priority controls deletion of the first media asset or controls whether the first media asset is recorded in case of conflict.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-54, 56-58, 60-64, 66-68, and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2011/0004477 A1) in view of Grost et al. (US 2017/0162191 A1).

In re Claim 52, Bansal discloses a method for adjusting a recording priority of a media asset based on a conversation pertaining to the media asset (see FIGS. 1-3 and 6, and ¶¶2, 9, and 18), the method comprising:
parsing an utterance received at a continuous listening device to extract a first plurality of words (see FIG. 6: 606-608 and ¶54, whereby SCPM utility 110 initiates capture of phrases uttered during a television/radio show/program, as shown at block 606; see also ¶¶25-26, 28-31 and 39, whereby SCPM utility 110 utilizes Speech/Voice recognition technology within the DVR recording system, to capture and process words and phrases that may trigger updates of DVR program recording patterns);
determining, based on the parsing, whether the utterance comprises an instruction for the continuous listening device (see FIG. 6: 606-608 and ¶54, whereby at block 608, SCPM utility 110 processes spoken phrases by translating these spoken phrases into text and extracting features of the speech, using Speech Recognition System (SRS) 103; see also ¶¶32-36);
in response to determining that the utterance does not comprise the instruction for the continuous listening device (see e.g., FIG. 3 and ¶¶6, 35, and 42):
identifying an indication of a media asset in a data structure (see FIG. 6 and ¶¶54-55; see also ¶¶32-37) comprising (1) indications of media assets scheduled for storage in a storage device and (2) recording priorities for the media assets (see FIG. 2: via 119 and ¶¶29-30, whereby DVR drive 119 comprises recorded programs 205 and recording patterns and schedule data 112); and
retrieving a plurality of keywords associated with the media asset (see FIG. 6: 612 and ¶54, whereby SCPM utility 110 initiates a search via a local network or a web-based API, for a match of the captured phrase with a control phrase located in a local/remote database; see also ¶¶32-37);
comparing the first plurality of words to the plurality of keywords to determine whether a match exists between the first plurality of words and the plurality of keywords (see FIG. 6: 614 and ¶55, whereby at decision block 614, SCPM utility 110 determines whether a captured phrase matches a control phrase; see also ¶¶32-37); and
in response to determining that a match exists, updating, in the data structure, a recording priority of the media asset (see FIG. 6: 616 and ¶55, whereby SCPM utility 110 modifies a recording pattern on a local DVR system or stored on a remotely located DVR system which is accessible via web API, and whereby SCPM utility 110 modifies the recording pattern according to governing rules and filters; see also ¶¶32-37).
Bansal discloses a speech controlled pattern modification utility that utilizes a DVR recording sub-system integrated with speech processing functionality to compare control phrases with phrases uttered by a viewer (see ¶¶9 and 18). If a control phrase matches a phrase uttered by the viewer, the SCPM utility modifies the DVR recording patterns, according to a set of pre-programmed governing rules (Id.). SCPM utility utilizes a set of filtering rules to control changes to the recording patterns (see ¶34). The filtering rules may allow recording patterns to be modified automatically, or avoid modifying the recording pattern (Id.). SCPM utility may use a particular filter to search through a set of stored "favorite programs" to determine whether a program being viewed is exempt from specific changes to the recording pattern based on the program's inclusion in the list of "favorite programs" (Id.).  SCPM utility 110 may use another filter to detect key phrases spoken by the viewer, using SRS 103 (see ¶35).  For example, if the viewer says the phrase/sentence, "This is a boring…", or the keyword(s) "(is) boring" then SRS 103 may compare this phrase/keyword against pre-recorded phrases/keywords (Id.). If a match is found, SCPM utility 110 may initiate automatic modification of recorded patterns (Id.).  SCPM utility 110 may utilize another filter to establish a priority level criterion based on the identity of the viewer (see ¶36). For example, if SCPM utility 110 (uses SRS 103 and) identifies the viewer as the owner of DVR System 200, SCPM utility 110 may initiate/perform actions based on a (high) preference/priority associated with phrases spoken by the owner (Id.). SCPM utility 110 may assign a lower preference/priority to a guest or "unrecognized" speaker (whose words are captured by DVR sub-system 113) who may be watching the same program in the owner's home (Id.). SCPM utility 110 may activate a delayed feedback feature that uses a historical count of "matches" of viewer phrases with control phrases before actually changing the recording pattern (see ¶37). Moreover, SCPM utility 110 is able to track positive feedback phrases and negative feedback phrases over a period of time before actually making the decision to modify the recording pattern (Id.).

In a similar prioritized content loading endeavor, Grost relates to loading content for vehicle automatic speech recognition (ASR) systems, and more particularly, to selectively loading content based on the system interaction history of one or more users (see ¶1).  Grost provides a method of loading content for a vehicle automatic speech recognition (ASR) system that includes, inter alia, calculating likelihood criteria for requested content items and related content items using the count of related content items, and prioritizing the loading of content items based on the likelihood criteria such that the requested content items and related content items are loaded into the memory of the vehicle ASR system in favor of non-requested content items or non-related content items (see ¶3).  Grost also provides a method of loading content for a vehicle automatic speech recognition (ASR) system that includes tracking requested content items and categorizing the requested content items into a plurality of content item categories, and selectively loading content items from each content item category such that requested content items with higher count are loaded onto the memory of the vehicle ASR system before requested content items with lower count (see ¶4).
In addition, Grost’s method of loading content for a vehicle automatic speech recognition (ASR) system may leverage ASR system knowledge about the interaction history of one or more users that, along with other pertinent information, may be used to prioritize content items which are more likely to be requested by a user (see ¶9).  Grost notes, “[b]y helping to ensure that the most likely content is readily available, as opposed to being randomly available, accuracy of the ASR system and the effectiveness of speech interaction may result in an improved user experience. Typically, users only access and/or request (Id.).
In Grost, mobile and cloud based content items 24 from a mobile device may be uploaded and stored in memory located within hardware of a vehicle 12 (see FIG. 1 and ¶12); and telematics unit 30 is used to provide a diverse range of content items that often involve wireless communication to and/or from the vehicle, such as infotainment-related content items (e.g., media content items and application-based content items) where music, movies, television programs, application programs, and/or other information are downloaded by an infotainment module or the telematics unit 30 itself and stored for current or later playback (see FIG. 1 and ¶19; also see ¶¶22 and 27).  Furthermore, ASR system 210 includes a device to receive speech such as a telematics microphone 32, and an acoustic interface 33 such as a sound card of the telematics unit 30 to digitize the speech into acoustic data (see FIG. 2 and ¶¶28-29).  The system 210 also includes a telematics memory 54 for storing the acoustic data and storing speech recognition software and databases for content items, and a telematics processor 52 to process the acoustic data (Id., and see also ¶¶30-38).
In these ways, Grost teaches:
	wherein the recording priority of a respective media asset indicates the importance of 	storage of the respective media asset (see FIG. 3, where method 310 of prioritizing content loading 	for vehicle ASR systems is provided, and see ¶¶41-52); and
	wherein the recording priority is used to resolve a storage conflict (see FIG. 3: 310 and 	¶¶41-52, where step 318 involves using the count of related content items to calculate likelihood 	criteria for requested and related content items, calculating likelihood criteria may simply involve 	ranking the count of related content items, calculating likelihood criteria may take into account 	determining when a content item was added, and calculating likelihood criteria may involve giving 	content items a certain probability value, ranking, ratio, percentage, etc., depending on the design 	of the particular algorithm; step 320 involves prioritizing the loading of content items based on 	the likelihood criteria; step 322 involves selectively loading content items such as content items 	with a higher count being loaded onto the memory before content items with a lower count; step 	326 involves adapting the ASR system based on the interaction history of one or more users; and 	whereby there may be a blind sequential loading process where each content item is loaded one 	after another and the system decides whether to save or discard it).
In view of the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bansal’s method for adjusting a recording priority of a media asset by incorporating the teachings of Grost’s method for selectively loading content for a vehicle automatic speech recognition system based on the system interaction history of one or more users as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to improve ASR system features, and/or to improve the user experience (see Grost: ¶9).
In re Claim 53, Bansal discloses wherein determining whether there is the match comprises determining whether at least one of the first plurality of words matches at least one of the plurality of keywords, and wherein the match indicates that the utterance refers to the media asset (see FIG. 6: 614 and ¶55, whereby at decision block 614, SCPM utility 110 determines whether a captured phrase matches a control phrase; see also ¶¶32-37).
In re Claim 54, Bansal discloses further comprising: storing, in a user profile, a first indication that the utterance refers to the media asset (see ¶¶36-37); searching the user profile for additional indications of utterances referring to the media asset (see ¶37); based on searching the user profile, retrieving, from the user profile, at least one additional indication of an utterance referring to the media asset (Id.); determining, based on the at least one indication, a measure of a total number of indications (Id.); and (see FIGS. 3 and 6, and ¶37).
In re Claim 56, Bansal discloses wherein updating the recording priority of the media asset comprises: determining whether the measure meets a threshold measure (see ¶37); and in response to determining that the measure meets the threshold measure, updating the recording priority (Id.).
In re Claim 57, Bansal discloses wherein updating the recording priority further comprises: determining that the utterance has a negative context (see e.g., FIG. 3 and ¶¶35-37); storing an indication of the utterance in a user profile (see ¶¶36-37); determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset, wherein a first subset of the total number comprises indications associated with a positive context and a second subset of the total number comprises indications associated with the negative context (see ¶37); comparing the first subset of indications associated with the positive context with the second subset of indications associated with the negative context (Id.); and adjusting the recording priority based on the comparing (Id., and see FIG. 6 and ¶¶33-37).
In re Claim 58, Bansal discloses wherein determining that the utterance has the negative context comprises: comparing the first plurality of words to a negative word database (see FIG. 6 and ¶55, whereby at decision block 614, SCPM utility 110 determines whether a captured phrase matches a control phrase; and see FIG. 3 and ¶40), wherein the negative word database comprises at least one data structure indicating negative words (Id., and see ¶¶35-37); and determining that at least one word of the first plurality of words is contained in the negative word database (Id., and see FIG. 6 and ¶¶54-55).
In re Claim 60, Bansal discloses wherein updating the recording priority of the media asset further comprises: storing an indication of the utterance in a user profile (see ¶¶35-37); determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset (see ¶¶35-37); accessing, from memory, a table associating a plurality of threshold measures with a plurality (Id., and see FIG. 3 and ¶¶40-46); comparing the measure to the plurality of threshold measures (Id., and see FIG. 6); determining, based on the comparing, a respective priority of the plurality of priorities that corresponds to the threshold measure (Id.); and updating the recording priority to the associated priority (Id.).
In re Claim 61, Grost teaches further comprising: comparing the utterance to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the utterance, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users (see ¶¶9, 27-38, 42, and 50, via one or more users); in response to determining that the utterance matches an audio signature of a user from the plurality of users based on the comparing (Id.), retrieving the user profile of the user (Id., and see FIG. 3); and storing, in the user profile, a first indication that the utterance of the user refers to the media asset (Id.).
Claims 62-64, 66-68, and 70-71 essentially recite the same limitations as claims 52-54, 56-58, and 60-61, and are rejected for similar reasons. Therefore, Bansal in view of Grost makes obvious all limitations of the claims.
In re Claim 72, Bansal discloses wherein the control circuitry is further configured to control deletion of the media asset and resolve storage conflicts with the media asset based on the recording priority of the media asset (see ¶¶18, 30, 33-34, 37, and 55).  Also see Grost (FIG. 3: 310 and ¶¶41-52).
In re Claim 73, Bansal discloses further comprising controlling deletion of the media asset and resolving storage conflicts with the media asset based on the recording priority of the media asset (see ¶¶18, 30, 33-34, 37, and 55).  Also see Grost (FIG. 3: 310 and ¶¶41-52).



Allowable Subject Matter
In addition to a timely filed terminal disclaimer as per above, dependent claims 55, 59, 65, and 69 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.  On page 11 of the Remarks, Applicant acknowledges that “Bansal discusses a system in which voice commands are processed and, in response, recordings are scheduled, or preexisting recording patterns are modified” and “Grost determines content to pre-load.”  Applicant correspondingly argues, “In contrast, Applicant's claims recite adjusting a recording priority of a media asset in response to a determination that the user has been talking about the media asset.  Bansal's recording pattern relates to whether an entire series is to be recorded, or only a single episode.  Therefore, the recording pattern of Bansal is not the same as the claimed recording priority, which relates to which recording is more important in the case of a storage conflict” and “Grost does not determine modifying a recording priority. Grost therefore does not cure the deficiencies of Bansal.  Thus, Bansal and Grost, whether taken alone or in combination, fail to show or render obvious all the features of Applicant's independent claims.”
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As detailed in the previous Office action (and similarly above), Bansal fully enables the claimed method but does not explicitly describe that the recording priority is used to resolve a storage conflict.  Bansal is at least highly suggestive. 
(see ¶¶9 and 18). If a control phrase matches a phrase uttered by the viewer, the SCPM utility modifies the DVR recording patterns, according to a set of pre-programmed governing rules (Id.). Bansal’s DVR system 200 includes DVR drive 119 which comprises recorded programs 205 and recording patterns and schedule data 112 (see ¶29). DVR system 200 is connected to a data network, for example, the Internet or Local Area Network 130 (Id.). SCPM utility 110 utilizes Speech/Voice recognition technology within the DVR recording system to capture and process words and phrases that may trigger updates of DVR program recording patterns (see ¶30). SCPM utility 110 may utilize a local DVR recording program to update program recording patterns, or may use an external device/program that uses the internet-based Application Programming Interface (API) provided by the DVR System 200 to modify the recording pattern stored in DVR System 200 (Id.). SCPM utility utilizes a set of filtering rules to control changes to the recording patterns (see ¶34). The filtering rules allow recording patterns to be modified automatically, or avoid modifying the recording pattern (Id.). SCPM utility may use a particular filter to search through a set of stored "favorite programs" to determine whether a program being viewed is exempt from specific changes to the recording pattern based on the program's inclusion in the list of "favorite programs" (Id.).  SCPM utility 110 may use another filter to detect key phrases spoken by the viewer, using SRS 103 (see ¶35). SCPM utility 110 may initiate automatic modification of recorded patterns (Id.). SCPM utility 110 may activate a delayed feedback feature that uses a historical count of "matches" of viewer phrases with control phrases before actually changing the recording pattern (see ¶37). Moreover, SCPM utility 110 is able to track positive feedback phrases and negative feedback phrases over a period of time before actually making the decision to modify the recording pattern (Id.).
Nevertheless, Examiner relied upon Grost to cure any deficiencies of Bansal. Grost relates to loading content for vehicle automatic speech recognition (ASR) systems, and more particularly, to (see ¶1).  Grost provides a method of loading content that includes, inter alia, calculating likelihood criteria for requested content items and related content items using the count of related content items, and prioritizing the loading of content items based on the likelihood criteria such that the requested content items and related content items are loaded into the memory of the vehicle ASR system in favor of non-requested content items or non-related content items (see ¶3).  Grost also provides a method of loading content that includes tracking requested content items and categorizing the requested content items into a plurality of content item categories, and selectively loading content items from each content item category such that requested content items with higher count are loaded onto the memory of the vehicle ASR system before requested content items with lower count (see ¶4).  In addition, Grost’s method of loading content may leverage ASR system knowledge about the interaction history of one or more users that, along with other pertinent information, may be used to prioritize content items which are more likely to be requested by a user (see ¶9).
Grost specifically teaches a method 310 of prioritizing content loading for vehicle ASR systems (see FIG. 3). Step 318 involves using the count of related content items to calculate likelihood criteria for requested and related content items (see ¶46). Calculating likelihood criteria may involve ranking the count of related content items, take into account determining when a content item was added, and involve giving content items a certain probability value, ranking, ratio, percentage, etc., depending on the design of the particular algorithm (Id.). Step 320 involves prioritizing the loading of content items based on the likelihood criteria (see ¶47). Step 322 involves selectively loading content items such as content items with a higher count being loaded onto the memory before content items with a lower count (see ¶48). Indeed, content items may be selectively loaded based on the prioritization described with relation to step 320 (Id.). 
(see ¶51).  For example, more popular content item categories are subject to domain rules while other content item categories are not, such that the popular content item categories are selectively loaded followed by the generic or arbitrary loading of other content items (Id.).  Domain rules for a media content item category may include loading recently added media content items first, and then, loading by an intracategory distribution, media content items from narrow subcategories to broad subcategories (e.g., artist, playlist, genre) (see ¶52). Subsequently, an intercategory distribution may be used for loading application-based content items (e.g., load requested or related content items that were requested in streaming app sources, observed in broadcast metadata sources, or endorsed as liked in one of those sources) (Id.).
At least for the foregoing reasons, Applicant's arguments are not found to be persuasive. Bansal and Grost make obvious all features of the claims. Examiner has detailed above the manner in which the prior art enables the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651